Exhibit 10

 

[g104731kaimage002.gif]

COCA-COLA PLAZA

ATLANTA, GEORGIA

 

HARRY L. ANDERSON

 

ADDRESS REPLY TO

VICE PRESIDENT

 

P.O. BOX 1734, NAT 2318

 

ATLANTA, GA 30301

 

404 676-7173

September 2, 2004

FAX: 404 515-3770

 

 

Mr. Chris Hughes

President

Lancer Corporation

6655 Lancer Blvd.

San Antonio, Texas 78219

 

Re: Settlement of Claims Related to the iFountain Program

 

Dear Chris:

 

This letter constitutes the agreement between The Coca-Cola Company (“TCCC”) and
Lancer Corporation (“Lancer”), and each of TCCC’s and Lancer’s affiliates and
subsidiaries to settle all obligations and potential claims associated with the
iFountain dispenser development program and the iFountain dispenser, the
Selected Project Agreements and Master Development Agreement to the extent
related to iFountain, the March 14, 2001 agreement, and all other agreements
relating to iFountain dispensers, and all business relationships between TCCC
and Lancer arising out of or related to any of these matters (collectively, the
“Program”).

 

In view of, among other things, the costs and commitments of resources incurred
by both TCCC and Lancer in connection with the Program, each of the parties,
represented by counsel, agree as follows:

 

Payment of Settlement Amount by TCCC to Lancer

 

TCCC agrees to pay Lancer a sum of $7,000,000 (the “Settlement Amount”) in
consideration of, among other things, the mutual covenants and releases set
forth herein, the engineering, research and development, and other costs
incurred by Lancer in connection with Lancer’s work on the Program, the
component parts purchased by Lancer for the iFountain dispensers that are in
Lancer’s inventory that Lancer warrants can not be used for other dispensers and
would otherwise need to be disposed of or destroyed (“Parts”), and to resolve
all other issues relating to the Program.

 

--------------------------------------------------------------------------------

 


 

Lancer recognizes that its acceptance of the Settlement Amount operates as an
accord and satisfaction of any and all obligations owed by TCCC to Lancer with
respect to the Program, including, but not limited to, engineering and tooling
expenditures, research and development, non-tooling expenses, test equipment,
test units, inventories, supplies, and any other outstanding expenses or
commitments.

 

iFountain Parts

 

Upon the signing of this letter agreement by both parties, the Parts owned by
Lancer will be transferred to TCCC and thereafter the Parts will be owned by
TCCC.  Within 30 days after the signing of this letter agreement, TCCC will give
instructions to Lancer on the disposition or disposal of the Parts that are held
at Lancer facilities.  Lancer will be responsible for all costs associated with
destruction of the Parts held at Lancer facilities that TCCC orders destroyed. 
Any Parts that are to be shipped to TCCC’s Parts Warehouse will be packed and
loaded on trucks by Lancer.  TCCC will arrange and pay for the transportation
(FOB Lancer’s dock) of those Parts to the TCCC Parts Warehouse.  Lancer warrants
and represents that (i) no Part or iFountain dispenser in its current form will
be placed in the field, (ii) no Part or iFountain dispenser will be
reconditioned, reconstructed, or otherwise remanufactured and placed in the
field, and (iii) Lancer will not transfer any iFountain dispenser or any Parts
to a third party, or allow a third party to do an act Lancer is prohibited from
doing under this letter agreement, except as specifically authorized and
directed by TCCC.  Lancer will be responsible for any required disposition or
destruction of the Parts held at Lancer facilities or its suppliers, which
Lancer warrants will be done in compliance with all applicable laws.

 

Lancer agrees to indemnify TCCC for all claims arising form (i) Lancer’s
disposition, use, or destruction of the Parts or any iFountain dispenser held at
Lancer’s facility or its suppliers, or (ii) a breach of the warranties and
representations set forth in this letter agreement.

 

Notwithstanding anything to the contrary, Lancer has no further obligations with
respect to the Program, including, without limitation, any relating to
maintaining any spare parts or dispenser inventory, making any dispensers or
parts, or providing any maintenance, except as may be mutually agreed in writing
by the parties.  If requested by TCCC, Lancer will provide all information
regarding the iFountain dispensers purchased by TCCC (e.g. specification sheets,
manuals, dates of manufacture, and other requested information), will provide
support to TCCC in the event issues related to the iFountain dispensers’
performance arise, and will manufacture spare parts for TCCC at an agreed upon
price.  Lancer will continue to maintain any tools that might be necessary to
manufacture parts for iFountain, unless otherwise directed by TCCC, which may
request that certain tooling be sent to TCCC or destroyed.

 

--------------------------------------------------------------------------------


 

Other Agreements

 

All the terms and conditions of the Master Development Agreement dated
December 30, 1983, as amended, between TCCC and Lancer, and other agreements
between TCCC and Lancer, to the extent not in conflict with this letter
agreement, shall remain in full force and effect.

 

Releases

 

Lancer and TCCC both acknowledge that this letter agreement is entered into as a
compromise resolution and does not constitute an admission of any liability or
obligation whatsoever by either party, not does it constitute an admission by
either party of any matter other than what is expressly stated herein.

 

Except as otherwise set forth in this letter agreement, each of Lancer, and its
current and former subsidiaries and affiliates, and each of their current and
former officers, directors, employees, and shareholders, hereby release, remise,
acquit and forever discharge each of TCCC and its current and former
subsidiaries and affiliates, and each of their current and former officers,
directors, employees, shareholders, representatives, attorneys, agents,
predecessors, subsidiaries, affiliates, bottlers, distributors and assigns of
any and from any and all claims, counterclaims, debts, damages, liens,
liabilities, demands, obligations, promises, acts, agreements, actions, causes
of action, suits at law or in equity, and attorneys’ fees or costs of whatever
kind or nature, whether known or unknown, which it have had, now have, or may
have in the future, arising from or related to the Program.  Without limiting
the generality of the foregoing, Lancer agrees and acknowledges that this
release covers any claim that it might have arising out of any governmental
investigation of the Program or any claim that it might have based on claims
brought against it with regard to the Program.

 

Except as otherwise set forth in this letter agreement, each of TCCC and its
current and former subsidiaries and affiliates, and each of their current and
former officers, directors, employees, and shareholders hereby release, remise,
acquit and forever discharge each of Lancer and its current and former
subsidiaries and affiliates, and each of their current and former officers,
directors, employees, shareholders, representatives, attorneys, agents,
predecessors, subsidiaries, affiliates, heirs and assigns of any and from any
and all claims, counterclaims, debts, damages, liens, liabilities, demands,
obligations, promises, acts, agreements, actions, causes of action, suits at law
or in equity, and attorneys’ fees or costs of whatever kind or nature, whether
known or unknown, which they have had, now have or may have in the future,
arising from or related to the Program.  Without limiting the generality of the
foregoing, TCCC agrees and acknowledges that this release covers any claim that
it might have arising out of any governmental investigation of the Program or
any claim that it might have based on claims brought against it with regard to
the Program.

 

--------------------------------------------------------------------------------

 


 

Other Terms

 

This letter agreement is binding upon, and shall inure to the benefit of, each
party hereto and its affiliates, past and present officers, agents, employees,
partners, directors, shareholders, attorneys, successors, heirs, beneficiaries
and assigns.  This letter agreement contains the entire agreement between Lancer
and TCCC with respect to the Program, and, except as specifically provided
herein, supersedes, in the manner described herein, any and all prior agreements
between them.  This letter agreement is governed by the laws of the State of
Georgia.

 

 

Sincerely,

Acknowledged and accepted:

 

 

 

 

/s/ HARRY ANDERSON

 

/s/ CHRIS HUGHES

 

Harry Anderson

Chris Hughes

Vice President-

President

Supply Chain and

Lancer Corporation

Manufacturing Management

 

 

--------------------------------------------------------------------------------